Case 2:19-cv-21411-WJM-MF Document8 Filed 08/27/20 nil 1of1 Ti 88

 

20200810143134
AO 440 (Rev. 06/12) Summons in a Civil Action RETURN OF SERVICE
SERVICE OF: SUMMONS AND COMPLAINT, EXHIBITS, PRAYER FOR RELIEF
EFFECTED (1}BYME: BLAKE DUVA
TITLE: PROCESS SERVER

DATE: 8/12/2020 4:02:32 PM

 

 

CHECK ONE BOX BELOW TO INDICATE APPROPRIATE METHOD OF SERVICE:
[ ] Served personally upon the defendant

JUNG KIM

Place where served:

32 WILKINSON WAY PRINCETON NJ 08540

[X] Left copies thereof at the defendant's dwelling house or usual place of abode with a person of suitable age and discretion then residing
therein. Name of person with whom the summons and complaint were left:

MIKE KIM
Relationship to defendant BROTHER

Description of Person Accepting Service:

SEX:M — AGE:21-35 HEIGHT: 5'4"-5'8" WEIGHT: 131-160 LBS. SKIN: ASIAN HAIR:BLACK — OTHER: GLASSES

 

 

[X] To the best of my knowledge, said person was not engaged in the U_S. Military at the time of service

 

 

STATEMENT OF SERVER

TRAVEL$ . SERVICES $ . TOTAL $

 

 

 

DECLARATION OF SERVER

| declare under penalty of perjury under the laws of the United States of America that the foregaing information contained in
this Return of Service and Statement of Server is true and correct.
pate: £9 1 1B 12072w)

 

SIGNATURE OF BLAKE DUVA
GUARANTEED SUBPOENA SERVICE, INC.

2009 MORRIS AVENUE
UNION, NJ 07083

  
 
 

asters, bo
sae Mos he Ge
soe" ARY RA
ae : = IC OF NEW JERSEY
ATTORNEY: — DANIEL D. KIM, ESQ. FO ¢ RYEPUBL

5, 2023
PLAINTIFF:  HYEONIL SON Sept. 2

DEFENDANT: JUNG KIM

4 ev 3
VENUE: DISTRICT 2 % Pv S es
DOCKET: 2 19 CV 21411 WJM MF % wis

COMMENT: ‘n, NES

 

 
